840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peggy GLAVE, Plaintiff-Appellant,v.KELLOGG FOUNDATION BOARD OF TRUSTEES, Chris L. Christ, Dr.E. Gifford Upjohn, Leila Hospital, Community Hospital, theUniversity of Michigan Medical Center, Dr. Richard S. Kranz,Casmir A. Murillo, Dr. Roy W. Beck, Dr. Jeffrey M. Jones,Dr. James D. Kiess, Dr. Richard A. Collins, Dr. James J.Maurer, Dr. Chihsing Chen, Dr. Richard Jaconette, Dr. JohnC. Hendricks, Dr. Duncan E. Stewart, Dr. Charles J. Ryan,Calhoun County Health Department, Ted Havens, Bruce Parsons,Janet Chappell, Gary Weaver, State of Michigan HealthDepartment, Gloria Smith, Howard Wolpe, U.S. Congressman,Donald H. Gilmer, State Representative, James B. Ford, AAAInsurance of Michigan, Ronald B. Quada, H.H. Erickson, JeffWilliamson, Defendants-Appellees.
No. 87-1869.
United States Court of Appeals, Sixth Circuit.
Feb. 29, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 against the named defendants for monetary damages and other relief.  Plaintiff's complaint raises, inter alia, allegations of racial discrimination, medical malpractice, and fraud.  The district court ultimately dismissed the case against all defendants, dismissing the pendant state claims without prejudice.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.  Plaintiff also has requested recusal of certain appellate judges.


3
Upon consideration, no member of the panel believing that his recusal would be appropriate here, we affirm the judgment of dismissal for the reasons set forth in the district court's opinion filed July 31, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Howard T. Markey, Chief Judge U.S. Court of Appeals for the Federal Circuit, sitting by designation